Citation Nr: 1541946	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-26 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a recurrent pulmonary disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1956.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

The Board remanded the appeal in September 2014 to obtain relevant medical evidence and a VA examination to address the etiology of the Veteran's claimed pulmonary disorder.  The Board finds that an additional remand is required to fully comply with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

The Veteran contends that he was exposed to asbestos while serving aboard the U.S.S. New Jersey.  Private treatment records identify both in-service exposure to asbestos in the Navy and post-service occupational asbestos exposure associated with the Veteran's work as a machinist from 1952 to 1990.  Current x-ray evidence identifies calcified pleural plaques in both upper lobes, and the Veteran had November 1999 and January 2001 diagnoses of interstitial changes consistent with asbestosis, pulmonary asbestosis, and asbestos-related pleural disease.  See Private Treatment Records from ICU & Respiratory Disease Consulting, P.A., April 2014; Dr. P.P., Internal Medicine, Pulmonology, November 1999; and, Dr. D.B., Board Certified Pulmonary and Critical Care Medicine, January 2001.   

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter M21-1MR).  

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure. VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).   

With respect to claims involving asbestos exposure, VA must determine whether or not service records demonstrate evidence of asbestos exposure during service, determine whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 2.h. 

The Board remanded the appeal in September 2014, in pertinent part, for a VA pulmonary examination, conducted by an appropriate physician, in order ascertain the relationship, if any, between the Veteran's current pulmonary disorder and claimed in-service shipboard asbestos exposure.  The Veteran was afforded a VA examination in July 2015.  While the VA examiner discussed private treatment records from ICU & Respiratory Disease Consulting, P.A. and Dr. D.B., the VA examiner stated that there was no active respiratory disease and that recent medical records did not reveal a diagnosis of asbestosis.  The VA examiner requested a high resolution CT scan of the lungs and pulmonary function tests to further clarify the pulmonary status, stating that an addendum would be provided when those results became available.  The requested CT scan and pulmonary function testing results have not been associated with the record.  Accordingly, the Board finds that a remand for such testing results and an addendum opinion is required.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186  (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Moreover, because private treatment records identify current x-ray evidence of "calcified pleural plaques in both upper lobes" in April 2014, and because of the Veteran had 1999 and 2001 diagnoses of pulmonary asbestosis and asbestos-related pleural disease, provided by experts in pulmonary medicine, and because such disabilities are chronic in nature, the Board finds that an medical opinion is necessary to address the etiology of such findings and diagnoses.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the VA CT scan and pulmonary function testing results requested by a July 2015 VA examiner, along with any addendum opinion provided.  If the search for such records has negative results, documentation to that effect must be added to the claims file. 

2.  The AOJ should refer the case to an appropriate VA pulmonary examiner for a supplemental opinion to help determine if any lung disorder identified in private treatment records is related to service or to asbestos exposure in service.  Another examination is not required; however, if the VA examiner indicates that he or she cannot provide an opinion without examination of the Veteran, such should be afforded the Veteran and any indicated tests and studies are to be performed.  The record should be made available for review in connection with this request. 

The VA examiner provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's pulmonary disorder, identified in private treatment records as calcified pleural plaques (April 2014) and pulmonary asbestosis and asbestos-related pleural disease (1999 and 2001) had its onset during active service; is related to the Veteran's claimed in-service shipboard asbestos exposure; or otherwise originated during active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

3.  After all development has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




